DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is a first office action in response to an application for letters patent filed on 31 May 2022. Claims 1-18 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/22/2022 was filed before the mailing date of the first office action on merit.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No.”11349799”, “10735368”, “10469434”, and “10469433”. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are slightly different and broader than the claims of the patent cited above which encompass the same metes, bounds, and limitationd


Patent Number 11349799
Examplary claim 1
1. An email management server system, comprising: at least one hardware processor; memory storing program code, the program code being executable by the at least one hardware processor, the program code comprising: an alias generation engine operative to: receive from a first client device a first request for a first alias email address for a first user to provide to a first entity of a plurality of different entities, the plurality of different entities configured to provide a plurality of different services using a plurality of servers remote from the email management server system;
 generate the first alias email address for the first user, the first alias email address having a domain associated with the email management server system, the first alias email address being dedicated to the first user; 
receive from the first client device a second request for a second alias email address for the first user to provide to a second entity of the plurality of different entities;
 generate the second alias email address for the first user, the second alias email address having the domain associated with the email management server system, the second alias email address being dedicated to the first user and being different than the first alias email address;
 receive from a second client device a third request for a third alias email address for a second user to provide to a third entity of the plurality of different entities; 
and generate the third alias email address for the second user, the third alias email address having the domain associated with the email management server system, the third alias email address being dedicated to the second user;
 a data store, coupled to the alias generation engine, operative to: store the first alias email address in association with the first user; store the second alias email address in association with the first user; store a first key email address in association with the first user, the first key email address being a first valid email address for the first user; store the third alias email address in association with the second user; and store a second key email address in association with the second user, the second key email address being a second valid email address for the second user; and an alias agent engine, coupled to the data store, operative to: receive from a first party a first email message having a first message destination of the first alias email address; 
obtain from the data store the first key email address based on the first alias email address;
 forward the first email message from the first party to the first key email address;
 receive from a second party a second email message having a second message destination of the second alias email address;
 obtain from the data store the first key email address based on the second alias email address;
 forward the second email message from the second party to the first key email address;
 receive from a third party a third email message having a third message destination of the third alias email address; 
obtain from the data store the second key email address based on the third alias email address;
 and forward the third email message from the third party to the second key email address.
2. The email management server system of claim 1, wherein the alias generation engine is located on the first client device and on the second client device.
3. The email management server system of claim 2, wherein the alias agent engine is located on a cloud-based server system.
4. The email management server system of claim 1, wherein the email management server system is located on a cloud-based server system.
5. The email management server system of claim 1, wherein the first alias email address is operable only for a limited time period.
6. The email management server system of claim 1, further comprising first message-forwarding preferences defining how to handle the first email message when the first party is not the first entity.
7. The email management server system of claim 1, wherein the alias agent engine is further operative to evaluate whether the first party is the first entity, and when the first party is not the first entity to filter the first email message.
8. The email management server system of claim 1, wherein the alias agent engine is further operative to evaluate whether the first party is the first entity, and when the first party is not the first entity, to notify the first user that the first entity has shared the first alias email address.
9. The email management server system of claim 1, wherein the alias agent engine is further operative to receive a reply message from the first key email address; replace the first key email address with the first alias email address; and forward the reply message to the first party.
10. A method on an email management server system, the method comprising: receiving from a first client device a first request for a first alias email address for a first user to provide to a first entity of a plurality of different entities, the plurality of different entities configured to provide a plurality of different services using a plurality of servers remote from the email management server system; generating the first alias email address for the first user, the first alias email address having a domain associated with the email management server system, the first alias email address being dedicated to the first user; receiving from the first client device a second request for a second alias email address for the first user to provide to a second entity of the plurality of different entities; generating the second alias email address for the first user, the second alias email address having the domain associated with the email management server system, the second alias email address being dedicated to the first user and being different than the first alias email address; receiving from a second client device a third request for a third alias email address for a second user to provide to a third entity of the plurality of different entities; generating the third alias email address for the second user, the third alias email address having the domain associated with the email management server system, the third alias email address being dedicated to the second user; storing the first alias email address in association with the first user; storing the second alias email address in association with the first user; storing a first key email address in association with the first user, the first key email address being a first valid email address for the first user; storing the third alias email address in association with the second user; storing a second key email address in association with the second user, the second key email address being a second valid email address for the second user; configuring the email management server system to obtain the first key email address after receiving from a first party a first email message having a first message destination of the first alias email address, and to forward the first email message from the first party to the first key email address; configuring the email management server system to obtain the first key email address after receiving from a second party a second email message having a second message destination of the second alias email address, and to forward the second email message from the second party to the first key email address; and configuring the email management server system to obtain the second key email address after receiving from a third party a third email message having a third message destination of the third alias email address, and to forward the third email message from the third party to the second key email address.
11. The method of claim 10, wherein the step of generating the first alias email address occurs on the first client device.
12. The method of claim 11, wherein the method occurs on a cloud-based server system.
13. The method of claim 10, wherein the email management server system is located on a cloud-based server system.
14. The method of claim 10, further comprising cancelling the first alias email address after a limited time period.
15. The method of claim 10, further comprising evaluating first message-forwarding preferences to determine how to handle the first email message when the first party is not the first entity.
16. The method of claim 10, further comprising evaluating whether the first party is the first entity, and when the first party is not the first entity filtering the received email message.
17. The method of claim 10, further comprising evaluating whether the first party is the first entity, and when the first party is not the first entity notifying the first user that the first entity has shared the first alias email address.
18. The method of claim 10, further comprising receiving a reply message from the first key email address; replacing the first key email address with the first alias email address; and forwarding the reply message to the first party.


Patent Number 10469434
Examplary claim 1
This claim uses telephone and telephone message instead of email. Other features are the same.
1. An alias management server system, comprising: at least one hardware processor; memory storing program code, the program code being executable by the at least one hardware processor, the program code comprising: an alias generation engine operative to: receive from a first client device a first request for a first alias telephone number for a first user to provide to a first entity of a plurality of different entities, the plurality of different entities configured to provide a plurality of different services using a plurality of servers remote from the alias management server system; generate the first alias telephone number for the first user, the first alias telephone number being associated with the alias management server system, the first alias telephone number being dedicated to the first user; receive from the first client device a second request for a second alias telephone number for the first user to provide to a second entity of the plurality of different entities; generate the second alias telephone number for the first user, the second alias telephone number being associated with the alias management server system, the second telephone number being dedicated to the first user and being different than the first alias telephone number; receive from a second client device a third request for a third alias telephone number for a second user to provide to a third entity of the plurality of different entities; and generate the third alias telephone number for the second user, the third alias telephone number being associated with the alias management server system, the third alias telephone number being dedicated to the second user; a data store, coupled to the alias generation engine, operative to: store the first alias telephone number in association with the first user; store a first identifier of the first entity in association with the first alias telephone number; store the second alias telephone number in association with the first user; store a second identifier of the second entity in association with the second alias telephone number; store a first key telephone number in association with the first user, the first key telephone number being a first valid telephone number for directly contacting the first user; store first forwarding preferences in association with the first user; store the third alias telephone number in association with the second user; store a third identifier of the third entity in association with the third alias telephone number; store a second key telephone number in association with the second user, the second key telephone number being a second valid telephone number for directly contacting the second user; and store second forwarding preferences in association with the second user; and an alias agent engine, coupled to the data store, operative to: receive a telephone call or telephone message from a third party using the first alias telephone number; obtain the first forwarding preferences; evaluate the first forwarding preferences to determine whether the first user wishes to forward or block the telephone call or telephone message; and when the first forwarding preferences indicate to forward the telephone call or telephone message, then direct the telephone call or telephone message to the first key telephone number.
2. The alias management server system of claim 1, wherein the alias generation engine is located on the first client device and on the second client device.
3. The alias management server system of claim 2, wherein the alias agent engine is located on a cloud-based server system.
4. The alias management server system of claim 1, wherein the alias management server system is located on a cloud-based server system.
5. The alias management server system of claim 1, wherein the first alias telephone number is operable only for a limited time period.
6. The alias management server system of claim 1, wherein the first forwarding preferences define how to handle the received telephone call or telephone message when the third party is not the first entity.
7. The alias management server system of claim 1, wherein the alias agent engine is further operative to evaluate whether the third party is the first entity, and when the third party is not the first entity, to filter the received telephone call or telephone message.
8. The alias management server system of claim 1, wherein the alias agent engine is further operative to evaluate whether the third party is the first entity, and when the third party is not the first entity, to notify the first user that the first entity has shared the first alias telephone number.
9. A method on an alias management server system, the method comprising: receiving from a first client device a first request for a first alias telephone number for a first user to provide to a first entity of a plurality of different entities, the plurality of different entities configured to provide a plurality of different services using a plurality of servers remote from the alias management server system; generating the first alias telephone number for the first user, the first alias telephone number being associated with the alias management server system, the first alias telephone number being dedicated to the first user; receiving from the first client device a second request for a second alias telephone number for the first user to provide to a second entity of the plurality of different entities; generating the second alias telephone number for the first user, the second alias telephone number being associated with the alias management server system, the second alias telephone number being dedicated to the first user and being different than the first alias telephone number; receiving from a second client device a third request for a third alias telephone number for a second user to provide to a third entity of the plurality of different entities; generating the third alias telephone number for the second user, the third alias telephone number being associated with the alias management server system, the third alias telephone number being dedicated to the second user; storing the first alias telephone number in association with the first user; storing a first identifier of the first entity in association with the first alias telephone number; storing the second alias telephone number in association with the first user; storing a second identifier of the second entity in association with the second alias telephone number; storing a first key telephone number in association with the first user, the first key telephone number being a first valid telephone number for directly contacting the first user; storing first forwarding preferences in association with the first user; storing the third alias telephone number in association with the second user; storing a third identifier of the third entity in association with the third alias telephone number; storing a second key telephone number in association with the second user, the second key telephone number being a second valid telephone number for directly contacting the second user; storing second forwarding preferences in association with the second user; and receiving a telephone call or telephone message from a third party using the first alias telephone number; obtaining the first forwarding preferences; evaluating the first forwarding preferences to determine whether the first user wishes to forward or block the telephone call or telephone message; and when the first forwarding preferences indicate to forward the telephone call or telephone message, then directing the telephone call or telephone message to the first key telephone number.
10. The method of claim 9, wherein the step of generating the first alias telephone number occurs on the first client device.
11. The method of claim 10, wherein the step of receiving the telephone call or telephone message from the third party and the steps subsequent thereto occur on a cloud-based server system.
12. The method of claim 9, wherein the alias management server system is located on a cloud-based server system.
13. The method of claim 9, further comprising cancelling the first alias telephone number after a limited time period.
14. The method of claim 9, further comprising evaluating the first forwarding preferences to determine how to handle the received telephone call or telephone message when the third party is not the first entity.
15. The method of claim 9, further comprising evaluating whether the third party is the first entity, and when the third party is not the first entity, filtering the received telephone call or telephone message.
16. The method of claim 9, further comprising evaluating whether the third party is the first entity, and when the third party is not the first entity, notifying the first user that the particular entity has shared the first alias telephone number.

See patent Numbers 10469434 and 10469433 as well.
Claims 1-18 will be allowed upon the submission of a terminal disclaimer by applicant’s representative.

The prior art fails to teach and suggest the combination of an alias generation engine operative to: receive from a first client device on behalf of a first user a first request for a first alias email address for a first entity of a plurality of different entities, the plurality of different entities configured to provide a plurality of different services using a plurality of servers remote from the email management server system, the first entity to use the first alias email address to communicate with the first user; generate the first alias email address, the first alias email address having a domain associated with the email management server system, the first alias email address being dedicated to the first user; receive from the first client device on behalf of the first user a second request for a second alias email address for a second entity of the plurality of different entities, the second entity to use the second alias email address to communicate with the first user; generate the second alias email address, the second alias email address having the domain associated with the email management server system, the second alias email address being dedicated to the first user and being different than the first alias email address; receive from a second client device on behalf of a second user a third request for a third alias email address for a third entity of the plurality of different entities, the third entity to use the third alias email address to communicate with the second user; and generate the third alias email address, the third alias email address having the domain associated with the email management server system, the third alias email address being dedicated to the second user; a data store, coupled to the alias generation engine, operative to: store the first alias email address in association with the first user; store the second alias email address in association with the first user; store a first key email address in association with the first user, the first key email address being a first valid email address for the first user; store the third alias email address in association with the second user; and store a second key email address in association with the second user, the second key email address being a second valid email address for the second user; and an alias agent engine, coupled to the data store, operative to: receive from a first party a first email message having a first message destination of the first alias email address; obtain from the data store the first key email address based on the first alias email address; forward the first email message from the first party to the first key email address; receive from a second party a second email message having a second message destination of the second alias email address; obtain from the data store the first key email address based on the second alias email address; forward the second email message from the second party to the first key email address; receive from a third party a third email message having a third message destination of the third alias email address; obtain from the data store the second key email address based on the third alias email address; and forward the third email message from the third party to the second key email address.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B. Burgess can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ B JEAN/Primary Examiner, Art Unit 2454